Citation Nr: 9935765	
Decision Date: 12/23/99    Archive Date: 12/30/99

DOCKET NO.  98-10 973	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Entitlement to a nonservice-connected pension.

2.  Entitlement to a nonservice-connected pension pursuant to 
38 C.F.R. § 3.321(b)(2).


ATTORNEY FOR THE BOARD

H. Roberts, Associate Counsel


INTRODUCTION

The veteran served on active duty from March 27, 1968, to 
June 25, 1968.

This appeal arises before the Board of Veterans' Appeals 
(Board) from a June 1998 rating decision of the Jackson, 
Mississippi, Regional Office (RO) of the Department of 
Veterans Affairs (VA), which denied the issues on appeal.



REMAND

The United States Court of Appeals for Veterans Claims 
(Court) has held that VA has a duty to assist veterans in the 
development of facts pertinent to their claims, under 38 
U.S.C.A. § 5107(a) (West 1991) and 38 C.F.R. § 3.103(a) 
(1999), which requires that VA accomplish additional 
development of the evidence if the record currently before it 
is inadequate.  Littke v. Derwinski, 1 Vet.App. 90 (1990).

The Board notes that the report of the most recent VA 
examination includes a radiology report that notes that 
pulmonary emphysematous changes were present.  However, the 
appropriate information for rating a respiratory disorder was 
not obtained, nor was respiratory disorder considered by the 
RO in its review of the veteran's claims.  In adjudicating a 
claim of entitlement to nonservice-connected pension, it is 
essential that appropriate evidence is present in the 
veteran's claims folder to assign a rating for each 
disability present.  The Board feels that a VA examination 
would be useful in determining the current extent and 
severity of the veteran's respiratory disorder as well as to 
provide information regarding the extent and severity of the 
veteran's disabilities and their effect on his employability.

Accordingly, this case is REMANDED for the following 
development:

1.  The RO should schedule the veteran 
for a VA general medical examination.  
The claims folder and a copy of this 
remand should be made available to and be 
reviewed by the examiner prior to the 
examination.  Specifically the examiner 
should provide the following information:

a)  The examiner should perform a 
thorough review of the veteran's 
claims file and medical history and 
should state in the examination 
report that such review has been 
conducted.


b)  The examination report should 
include the report of a pulmonary 
function test as well as a 
discussion of any treatment of the 
veteran's respiratory disorder.

c)  The examiner should also provide 
an opinion as to whether or not the 
veteran has any impairment of mind 
or body that would render it 
impossible for the average person to 
follow a substantially gainful 
occupation.

d)  The examiner should further 
state whether or not the veteran is 
unemployable by reason of his 
disabilities, age, occupational 
background, and other related 
factors.

2.  The RO should review the claims 
folder and ensure that all of the 
development action has been conducted and 
completed in full.  Specific attention is 
directed to the examination report.  The 
Court has held that, if the requested 
examination does not include adequate 
responses to the specific opinions 
requested, the report must be returned 
for corrective action.  38 C.F.R. § 4.2 
(1999) ("if the [examination] report 
does not contain sufficient detail, it is 
incumbent upon the rating board to return 
the report as inadequate for evaluation 
purposes.").  Green v. Derwinski, 1 
Vet.App. 121, 124 (1991); Abernathy v. 
Principi, 3 Vet.App. 461, 464 (1992); 
Ardison v. Brown, 6 Vet.App. 405, 407 
(1994).

3.  Following completion of the 
foregoing, the RO should review the issue 
on appeal.  In particular, the RO should 
ascertain the severity of each and every 
disability 

exhibited by the veteran, and then 
determine whether a nonservice-connected 
pension (to include pursuant to 38 C.F.R. 
§ 3.321(b)(2)) can now be granted.  If 
the decision remains adverse to the 
veteran, he should be furnished a 
supplemental statement of the case and 
afforded the applicable period of time 
within which to respond.  Thereafter, 
subject to current appellate procedures, 
the case should be returned to the Board.

The Board expresses its gratitude in advance to the RO for 
assisting in the requested development.

The purpose of this REMAND is to obtain additional evidence.  
No inference should be drawn regarding the final disposition 
of this claim.  The veteran is hereby informed that failure 
to report for a scheduled examination or failure to cooperate 
with any requested development may have an adverse effect 
upon his claim.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).



		
	M. S. SIEGEL
	Acting Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).


